Citation Nr: 0300170	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  02-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee




THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
death pension benefits in the amount of $10,440.



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.  The appellant is the veteran's widow. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the 
Committee on Waivers and Compromises (COWC) of the RO, 
which denied a claim for waiver of recovery of an 
overpayment of death pension benefits in the amount of 
$10,440, based on a finding that the waiver claim was not 
timely filed by the appellant.


FINDINGS OF FACT

1.  By a June 2000 letter, the VA notified the appellant 
that she was charged with an overpayment of death pension 
benefits in the amount of $10,440, and she was then told 
of her right to request waiver of the overpayment within 
180 days.

2.  The appellant's request for waiver was not received by 
the VA until more than 180 days after notification of the 
overpayment.


CONCLUSION OF LAW

A appellant's claim for waiver of recovery of the $10,440 
death pension overpayment was not timely filed.  38 
U.S.C.A. § 5302(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 1.963(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is not applicable to cases involving 
waiver of indebtedness.  Barger v. Principi, 16 Vet. App. 
132 (2002).

The Board also notes that the appellant has not challenged 
the validity of the indebtedness; nor does there appear to 
be any reason to believe that the debt was improperly 
created.  As such, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).

The Board notes that a request for waiver of recovery of 
indebtedness shall only be considered if made within 180 
days following the date of a notice of indebtedness by VA 
to the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates that as a result 
of error either by VA, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing 
(including forwarding).  If the requester does 
substantiate that there was such a delay in the receipt of 
the notice of indebtedness, the Chairperson of the COWC 
shall direct that the 180 day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b).

The Board notes that where, as in the present case, VA 
mails a notice, there is a presumption of the regularity 
of the  administrative process.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).

The Board notes that the claims folder contains a signed 
written certification, from the management of the Debt 
Management Center (DMC) of the VBA.  This certification 
verifies that on June 9, 2000, VA dispatched the initial 
notice of indebtedness and the right to request waiver to 
the debtor.  The debtor was informed of an overpayment of 
VA death pension benefits in the original principal amount 
of $10,440.  The information  from DMC includes a printout 
of the screen from the Centralized Accounts Receivable 
Online System (CAROLS) that indicates that date of 
dispatch of the DMC's initial notice to the debtor, and a 
statement that explains the details of the screen 
printout.  These items are a part of the permanent record, 
in accordance with OF Bulletin 99.GC1.04 (May 14, 1999). 

On March 2, 2001, the VA DMC received a financial status 
report from the appellant, and on April 5, 2001 a formal 
request for a waiver was received from her (she said she 
meant the recent financial status report to be a request 
for waiver of the overpayment).

A June 2001 decision of the COWC denied waiver of recovery 
of the $10,440 overpayment of death pension benefits, on 
the basis that the claim for waiver was not timely filed.  
(A waiver of a smaller separate debt was granted.) 

In sum, the appellant was notified of this debt in June 
2000.  The correspondence received by the VA in March-
April 2001 is the first communication from her which could 
be construed as a request for a waiver of recovery of 
overpayment.  Such was well after the 180 day time limit 
for requesting waiver, and the evidence shows no basis for 
extending that time limit.  As the waiver request was not 
timely filed, the merits of waiver of recovery of the 
$10,440 overpayment of death pension benefits may not be 
considered.  The law and not the evidence controls the 
outcome of this case, and as a matter of law, the claim 
must be denied.  Sabonis  v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The claim for waiver of recovery of an overpayment of 
death pension benefits in the amount of $10,440 is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

